 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      RLI INSURANCE COMPANY a/s/o                     IN ADMIRALTY AND AT LAW
 9
      AMERIMARK DIRECT, LLC, AND
10    AMERIMARK DIRECT LLC,                           CASE NO. C18-204 RSM

11                  Plaintiffs,                       ORDER ON PLAINTIFFS’ SECOND
                                                      MOTION TO EXTEND TIME TO REOPEN
12           v.                                       CASE OR ALTERNATIVELY TO REOPEN
                                                      THE CASE
13
      EXPEDITORS INTERNATIONAL OF
14    WASHINGTON, INC., d/b/a EXPEDITORS
      INTERNATIONAL OCEAN,
15
                    Defendant.
16

17
            This matter is before the Court on Plaintiffs’ Second Motion to Extend Time to
18
     Reopen Case or Alternatively to Reopen the Case. Dkt. #43. Defendant informed the Court,
19
     on January 7, 2019, that “the parties have reached an agreement in principle” on a settlement.
20

21   Dkt. #37. As a result, the Court entered a Dismissal Order on February 20, 2019, and

22   permitted the parties to “move to reopen the case . . . within thirty (30) days” if settlement

23   was not perfected. Dkt. #38.
24
            On March 22, 2019, Plaintiffs filed a motion to extend the time to reopen the case
25
     for thirty days because the “reported settlement in the matter has not yet been perfected”
26
     and “Plaintiffs believe that the parties will perfect the reported settlement in the matter in
27


     ORDER – 1
     the near future.” Dkt. #39. The Court granted that motion on April 15, 2019. Dkt. #42. On
 1

 2   April 19, 2019, Plaintiffs filed this Motion to extend the time to reopen the case for an

 3   additional thirty days for the same reasons and filed a third motion for an additional 30 days

 4   on May 20, 2019. Dkts. #43 and #45. The parties indicate gradual progress towards
 5
     finalizing settlement and indicate that the third extension is necessary because “[t]he parties
 6
     remain working on exchanging the executed closing documents and receiving and clearing
 7
     the settlement funds in the matter.” Dkt. #46 at ¶ 3.
 8
             The Court appreciates that the parties have settled and finds good cause to permit the
 9

10   parties to finalize that settlement. But the Court’s repeated consideration of motions for 30-

11   day extensions is not a good use of judicial resources. The Court will extend the time to
12   reopen the case to a date certain and informs the parties that it is unlikely to grant further
13
     extensions without greater justification.
14
             Accordingly, having considered the Motion, supporting documents, and the
15
     remainder of the record, the Court finds and ORDERS:
16

17        1. Good cause exists for an extension of the Court’s deadline for any party to move to

18           reopen the case and Plaintiffs’ Second Motion to Extend Time to Reopen Case or

19           Alternatively to Reopen the Case (Dkt. #43) is GRANTED. The Court extends the
20           deadline through June 28, 2019.
21
     //
22
     //
23
     //
24

25   //

26   //

27


     ORDER – 2
       2. Plaintiffs’ Third Motion to Extend Time to Reopen Case or Alternatively to Reopen
 1

 2        the Case (Dkt. #45) is DENIED as moot.

 3        Dated this 22nd day of May 2019.

 4

 5

 6
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER – 3
